



COURT
OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Tickell,









2010 BCCA 3




Date: 20100105

Docket:
CA037509

Between:

Regina

Respondent

And

Bryan Tickell

Applicant






Before:



The Honourable Mr. Justice Hall





(In Chambers)




On appeal from the Provincial Court of British Columbia, June 1,
2009,

(
R. v. Tickell
, 49581-2-C)




Applicant in Person by Teleconference



Bryan
  Tickell





Counsel for the Respondent:



M.
  Maisonville

I. Hay





Place and Date of Hearing:



Vancouver,
  British Columbia





December 4, 2009





Place and Date of Judgment:



Vancouver
, British Columbia





January
  5, 2010






Reasons for
Judgment of the Honourable Mr. Justice Hall:

[1]

This is an application by Mr. Tickell for the
appointment of counsel to assist him with his sentence appeal.  The applicant,
who had a position with the office of the Public Guardian and Trustee of
British Columbia, abused his position to commit frauds upon individuals whose
affairs were under the direction of the Public Guardian and Trustee.  Those
activities were the subject of criminal charges to which the appellant pleaded
guilty.  The circumstances outlined by the sentencing judge indicate that the
activities of the applicant that constituted the crimes displayed a measure of
planning and sophistication.  When Mr. Tickell was before me, he appeared to be
reasonably intelligent and articulate in his presentation of his application.

[2]

It seems to me that the sentence appeal that is
proposed to be pursued by this applicant is not an unduly complicated or
intricate legal proceeding.  I am satisfied that this applicant has the requisite
mental capacity and resources to adequately represent himself before this Court
on any sentence appeal.  Because I do not consider that there has been demonstrated
any necessity for counsel to be appointed to assist the applicant with the
effective prosecution of his appeal from sentence, I would decline to make the
order requested for the appointment of counsel.  In the result, the application
must stand dismissed.

The Honourable Mr. Justice Hall


